Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                       November 2, 2021




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                               No. 54222-6-II

                                Respondent,

           v.                                                UNPUBLISHED OPINION

 BRADLEY WAYNE HAMRICK,

                                Appellant.



          MAXA, J. – Bradley Hamrick appeals his conviction of unlawful possession of a

controlled substance, methamphetamine. After he filed his notice of appeal, the Supreme Court

decided State v. Blake, 197 Wn.2d 170, 481 P.3d 521 (2021). In Blake, the court held that

Washington’s strict liability drug possession statute, RCW 69.50.4013(1), violates state and

federal due process clauses and therefore is void. 197 Wn.2d at 195. Hamrick filed a motion to

reverse and remand in light of Blake. The State responded that the trial court had already

vacated the conviction at the State’s request. The matter was then stayed by this court until

Blake mandated. Blake mandated on April 21, 2021. This court then set the matter on the

docket.

          As a result of the Supreme Court’s holding in Blake, any conviction based on RCW

69.50.4013(1) is invalid and anyone who has been convicted under that statute is entitled to have

their conviction vacated. State v. LaBounty, 17 Wn. App. 2d 576, 581, 487 P.3d 221 (2021).
No. 54222-6-II


Therefore, the trial court properly vacated Hamrick’s conviction for unlawful possession of a

controlled substance.

       Because there is no further relief we can provide, this matter is now moot. State v.

Ingram, 9 Wn. App. 2d 482, 490, 447 P.3d 192 (2019), review denied¸ 194 Wn.2d 1024 (2020).

The proper recourse in this circumstance is to dismiss the appeal. See State v. Calhoun, 163 Wn.

App. 153, 168, 257 P.3d 693 (2011).

       We dismiss Hamrick’s appeal as moot.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                    MAXA, J.


 We concur:



 LEE, C.J.




 PRICE, J.




                                                2